EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David A. Rardin (52,153) on 5/5/2021.

The application has been amended as follows: 
Claims 2 & 4 have been cancelled. 
Claim 1 (Currently amended):	A method for coordination among a plurality of manned combat aircraft vehicles, the method comprising: 
	defining a goal specification process; 
	defining a goal decomposition process;  
	defining a goal validation process; 
	defining a task allocation process; 
	defining a task acceptance/refusal process; 
	defining a task performance process; 
	defining, as a command vehicle, a first vehicle in the plurality of vehicles; 
	storing, by one or more computer hardware memory storage devices located on board one or more of the plurality of vehicles, for each vehicle in the plurality of vehicles, a list of inherent capabilities of that vehicle; 
	receiving, by one or more processors on board the command vehicle, a specification of a goal that is to be accomplished by the plurality of vehicles, the one or more processors being operatively coupled to the one or more computer hardware memory storage devices; 
	wherein said goal validation process comprises, prior to the step of allocating, by the one or more processors on board the command vehicle, using the stored vehicle capabilities, validating the specification of the goal by verifying that one or more vehicles in the plurality of vehicles are capable of, alone or in combination, achieving the goal; 
	wherein, if said specification of said goal is valid, said goal validation process sends said goal specification and acquired rules/criteria to said allocation process; 
	wherein, if said speciation of said goal is not valid, a pilot interface displays reasons for invalidity of said goal to said pilot interface of said command vehicle; 
	based on the stored vehicle capabilities, allocating, by the one or more processors located on board the command vehicle, to one or more of the vehicles
	sending, from the command vehicle, to each vehicle in the plurality of vehicles to which a task has been allocated, a specification of the one or more tasks allocated to that vehicle; [[and]] 
	if the command vehicle becomes unable to provide the step of allocating one or more tasks, defining, as the command vehicle, a second vehicle in the plurality of vehicles; 
	wherein a step of performing the one or more tasks is performed responsive to each vehicle, in the plurality of vehicles to which a task has been allocated, sending an acceptance/refusal message to the command vehicle; 
	wherein said task performance process comprises performing, by each vehicle in the plurality of vehicles to which a task has been allocated, the one or more tasks allocated to that vehicle; 
	providing task updates to said command vehicle; 
	displaying, on a pilot interface, task progress to a pilot of said command vehicle; and 
	completing a specified goal.  
Claim 9 (Currently amended): The method according to claim 1, wherein defining a task acceptance/refusal process comprises: 
		determining if all tasks are accepted; 
		if all tasks are accepted, task specifications are loaded into aircraft mission systems; 
		if all tasks are not accepted, one or more parameters are displayed to a pilot interface of said command vehicle to be modified[[;]].  
16. (Currently amended): The method according to claim 1, further comprising: 
	storing, by the one or more computer hardware memory storage devices located on board one or more of the plurality of vehicles, for each of one or more different types of goal, one or more rules; and 
	responsive to receiving the specification of the goal, acquiring, by the one or more processors on board the command vehicle, one or more rules corresponding to specified goal; and 
	the one or more tasks are such that, if each of those tasks were to be performed, the goal would be accomplished in accordance with the acquired one or more rules.  
18. (Currently amended): The method according to claim 1, further comprising:
	storing, by the one or more computer hardware memory storage devices located on board one or more of the plurality of vehicles, for each of one or more different types of goal, one or more rules; and 
	responsive to receiving the specification of the goal, acquiring, by the one or more processors on board the command vehicle, one or more rules corresponding to specified goal; and 
	the one or more tasks are such that, if each of those tasks were to be performed, the goal would be accomplished in accordance with the acquired one or more rules.  
23. (Currently amended): A [[The]] program or plurality of programsa method for coordination among a plurality of manned combat aircraft vehicles, the method comprising: 
	defining a goal specification process; 
	defining a goal decomposition process;  
	defining a goal validation process; 
	defining a task allocation process; 
	defining a task acceptance/refusal process; 
	defining a task performance process; 
	defining, as a command vehicle, a first vehicle in the plurality of vehicles; 
	storing, by one or more computer hardware memory storage devices located on board one or more of the plurality of vehicles, for each vehicle in the plurality of vehicles, a list of inherent capabilities of that vehicle; 
	receiving, by one or more processors on board the command vehicle, a specification of a goal that is to be accomplished by the plurality of vehicles, the one or more processors being operatively coupled to the one or more computer hardware memory storage devices; 
	wherein said goal validation process comprises, prior to the step of allocating, by the one or more processors on board the command vehicle, using the stored vehicle capabilities, validating the specification of the goal by verifying that one or more vehicles in the plurality of vehicles are capable of, alone or in combination, achieving the goal; 
	wherein, if said specification of said goal is valid, said goal validation process sends said goal specification and acquired rules/criteria to said allocation process; 
	wherein, if said speciation of said goal is not valid, a pilot interface displays reasons for invalidity of said goal to said pilot interface of said command vehicle; 
	based on the stored vehicle capabilities, allocating, by the one or more processors located on board the command vehicle, to one or more of the vehicles
	sending, from the command vehicle, to each vehicle in the plurality of vehicles to which a task has been allocated, a specification of the one or more tasks allocated to that vehicle; 
	if the command vehicle becomes unable to provide the step of allocating one or more tasks, defining, as the command vehicle, a second vehicle in the plurality of vehicles; 
	wherein a step of performing the one or more tasks is performed responsive to each vehicle, in the plurality of vehicles to which a task has been allocated, sending an acceptance/refusal message to the command vehicle; 
	wherein said task performance process comprises performing, by each vehicle in the plurality of vehicles to which a task has been allocated, the one or more tasks allocated to that vehicle; 
	providing task updates to said command vehicle; 
	displaying, on a pilot interface, task progress to a pilot of said command vehicle; and 
	completing a specified goal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is (571)272-7591.  The examiner can normally be reached on 9-9:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 5712721206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MACEEH . ANWARI
Primary Examiner
Art Unit 3663



/MACEEH ANWARI/Primary Examiner, Art Unit 3663